Case 1:20-cv-23020-BB Document 26 Entered on FLSD Docket 11/12/2020 Page 1 of 14




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                Case No. 20-cv-23020-BLOOM/Louis

  CLAUDIA PLAZAS ROCHA,

         Plaintiff,

  v.

  TELEMUNDO NETWORK GROUP LLC,

        Defendant.
  ___________________________________/

                                                ORDER

         THIS CAUSE is before the Court upon Defendant Telemundo Network Group, LLC’s

  (“Defendant”) Motion to Compel Arbitration and Dismiss or, in the Alternative, Stay Proceedings

  Pending Arbitration. ECF No. [6] (“Motion”). Plaintiff Claudia Plaza Rocha (“Plaintiff”) filed a

  response to the Motion, ECF No. [20] (“Response”), to which Defendant replied, ECF No. [21]

  (“Reply”). The Court has carefully reviewed the Motion, all opposing and supporting submissions,

  the record in this case, the applicable law, and is otherwise fully advised. For the reasons set forth

  below, the Motion is granted.

       I. BACKGROUND

         On April 8, 2020, Plaintiff initiated this employment discrimination action against

  Defendant in the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County,

  Florida. ECF No. [1-2] (“Complaint”). On July 22, 2020, Defendant removed this action to federal

  court on the basis of federal question jurisdiction. ECF No. [1] (“Notice”).

         In her Complaint, Plaintiff asserts the following nine counts: (1) Discrimination in

  Compensation under Equal Pay Act, 29 U.S.C. § 206, et seq., (Equal Pay Act) (2) Sex
Case 1:20-cv-23020-BB Document 26 Entered on FLSD Docket 11/12/2020 Page 2 of 14

                                                              Case No. 20-cv-23020-BLOOM/Louis


  Discrimination in Violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.

  (“Title VII”), (3) Sex Discrimination in Violation of the Florida Civil Rights of 1992, Fla. Stat.

  § 760, et seq. (“FCRA”), (4) Race Discrimination in Violation of the FCRA, (5) Discrimination

  Based on Race in Violation of Title VII, (6) National Origin Discrimination in Violation of the

  FCRA, (7) Discrimination Based on National Origin in Violation of Title VII, (8) Retaliation in

  Violation of the FCRA, and (9) Retaliation in Violation of the Equal Pay Act. See ECF No. [1-2].

         On July 29, 2020, Defendant filed the instant Motion seeking an order compelling

  arbitration and dismissing or staying judicial proceedings. Defendant contends that Plaintiff

  voluntarily entered into an employment agreement, ECF No. [6-4], that was contingent on her

  agreement to be bound by an arbitration program, ECF No. [6-7] (“Solutions Agreement” or

  “Agreement”), which is evident from Plaintiff’s offer acceptance form, ECF No. [6-8] at 2.

  Plaintiff responds that the Solutions Agreement is not valid because the electronic agreement does

  not contain Plaintiff’s electronic signature, and that she did not review and accept the Solutions

  Agreement. Plaintiff also claims that the Solutions Agreement is unconscionable and that, if this

  Court grants the Motion, a stay, as opposed to a dismissal, is the appropriate remedy. See ECF No.

  [20]. Defendant replies that all the claims in this suit fall under the Solutions Agreement and that

  the enforceability of the Agreement should be decided by the arbitrator. See ECF No. [6] at 7.

     II. LEGAL STANDARD

         The presence of a valid arbitration agreement raises a strong presumption in favor of

  enforcement. See Mitsubishi Motors Corp. v. Soler Chrysler-Plymoth, Inc., 473 U.S. 614, 630-31

  (1985). Under the Federal Arbitration Act (“FAA”), a written agreement to arbitrate is “valid,

  irrevocable, and enforceable, save upon grounds as exist at law or in equity for the revocation of

  any contract.” 9 U.S.C § 2. The FAA “embodies a ‘liberal federal policy favoring arbitration




                                                   2
Case 1:20-cv-23020-BB Document 26 Entered on FLSD Docket 11/12/2020 Page 3 of 14

                                                              Case No. 20-cv-23020-BLOOM/Louis


  agreements.” Hemispherx Biopharma, Inc. v. Johannesburg Consol. Invs., 553 F.3d 1351, 1366

  (11th Cir. 2008) (quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24

  (1983)). Similarly, the FAA provides that an agreement to arbitrate is valid and enforceable unless

  there is a reason in law or equity to invalidate the contract, and Florida courts have found that

  Florida law and public policy strongly favor arbitration. Fla. Stat. § 682.02; see Careplus Health

  Plans, Inc. v. Interamerican Med. Ctr. Grp., LLC, 124 So. 3d 968, 971 (Fla. 4th DCA 2013) (citing

  Seifert v. U.S. Home Corp., 750 So. 2d 633, 636 (Fla. 1999)). Thus, courts are encouraged to

  resolve any doubts in favor of arbitration. Id. Despite courts’ proclivity for enforcing arbitration

  agreements, a party will not be required to arbitrate where it has not agreed to do so. See Nat’l

  Auto Lenders, Inc. v. SysLOCATE, Inc., 686 F. Supp. 2d 1318, 1322 (S.D. Fla. 2010) (citing United

  Steelworkers of Am. v. Warrior & Gulf Navigation Co., 363 U.S. 574, 582 (1960)), aff’d, 433 F.

  App’x 842 (11th Cir. 2011).

         When faced with a facially valid arbitration agreement, the burden is on the party opposing

  arbitration to demonstrate that the agreement is invalid or that the issue raised is otherwise not

  arbitrable. See Green Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 92 (2000) (“[T]he party

  seeking to avoid arbitration bears the burden of establishing that Congress intended to preclude

  arbitration of the statutory claims at issue.”). Additionally, arbitration “provisions will be upheld

  as valid unless defeated by fraud, duress, unconscionability, or another ‘generally applicable

  contract defense.’” Parnell v. CashCall, Inc., 804 F.3d 1142, 1146 (11th Cir. 2015) (quoting

  Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 443 (2006)).

    III. DISCUSSION

         Defendant claims that the Solutions Agreement is valid because Plaintiff’s employment

  was expressly contingent on her acceptance of the Solutions Agreement. As such, Defendant




                                                   3
Case 1:20-cv-23020-BB Document 26 Entered on FLSD Docket 11/12/2020 Page 4 of 14

                                                               Case No. 20-cv-23020-BLOOM/Louis


  claims that the Court should compel arbitration and either dismiss or stay the case pending

  arbitration. Plaintiff contends that she never signed the document, never reviewed the Solutions

  Agreement, and that the Court should stay rather than dismiss this case if it grants the instant

  Motion.

     A. Existence of an Arbitration Agreement

         In addressing a motion to compel arbitration, the Court must first determine whether there

  exists a valid agreement to arbitrate. Mitsubishi Motors Corp., 473 U.S. at 626. This requires two

  separate determinations: (1) whether an agreement exists between the parties; and (2) whether the

  agreement is valid or whether there is a reason at law or equity to revoke the contract. Wiles v.

  Palm Springs Grill, LLC, No. 15-cv-81597, 2016 WL 4248315, at *1 (S.D. Fla. Aug. 11, 2016)

  (quoting 9 U.S.C. § 2); see also Rent-A-Ctr., W., Inc v. Jackson, 561 U.S. 63,70-71 (2010)

  (explaining that challenges to the validity of the arbitration agreement, as opposed to challenges

  to the validity of the “contract as a whole,” are generally for the court to decide). As such, the

  Court must first determine whether an arbitration agreement exists in this case. See Wiand v.

  Schneiderman, 778 F.3d 917, 924 (11th Cir. 2015) (“Challenges to the validity of the contract as

  a whole are for the arbitrator to decide, whereas challenges to the validity of the arbitration clause

  in particular or to the very existence of the contract must be resolved by the court before deciding

  a motion to compel arbitration.” (citing Buckeye Check Cashing, Inc., 546 U.S. at 444-45 n.1)).

         Additionally, where the parties dispute whether an agreement to arbitrate exists at all, the

  Court must begin by making a threshold determination as to whether a contract has been formed

  before assessing any delegation clause. See Henry Schein, Inc. v. Archer & White Sales, Inc., 139

  S. Ct. 524, 530 (2019) (“To be sure, before referring a dispute to an arbitrator, the court determines

  whether a valid arbitration agreement exists.” (citation omitted)); Compere v. Nusret Miami, LLC,




                                                    4
Case 1:20-cv-23020-BB Document 26 Entered on FLSD Docket 11/12/2020 Page 5 of 14

                                                             Case No. 20-cv-23020-BLOOM/Louis


  396 F. Supp. 3d 1194, 1200 (S.D. Fla. 2019); Seminole Cty. Tax Collector v. Domo, Inc., No. 6:18-

  cv-1933-Orl-40DCI, 2019 WL 1901019, at *9 (M.D. Fla. Feb. 13, 2019) (“Having found that a

  valid agreement to arbitrate exists between the parties, the Court now considers the application of

  the delegation provision within the arbitration clause.”), report and recommendation adopted, No.

  6:18-cv-1933-Orl-40-DCI, 2019 WL 1772108 (M.D. Fla. Apr. 23, 2019).

         Furthermore, the party asserting the existence of a contract containing an arbitration

  agreement “must prove its existence by a preponderance of the evidence.” St. Joe Corp. v. McIver,

  875 So. 2d 375, 381 (Fla. 2008). The determination of whether an arbitration agreement exists is

  a “matter of contract.” First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 943 (1995). The Court

  of Appeals for the Eleventh Circuit has held that a “summary judgment-like standard is appropriate

  and that a district court may conclude as a matter of law that parties did or did not enter into an

  arbitration agreement” only if there is not a genuine dispute of material fact concerning the

  formation of the agreement. Bazemore, 827 F.3d at 1333. Additionally, a dispute that is neither

  supported by evidence nor created by evidence but is just “merely colorable” or “not significantly

  probative” is not “genuine.” Id.; see also Valencia v. 1300 Ocean Drive, LLC, No. 17-20669-CIV,

  2017 WL 7733158, at *2 (S.D. Fla. Dec. 4, 2017) (“A mere scintilla of evidence supporting the

  opposing party’s position will not suffice to defeat a finding that an arbitration agreement was

  formed. There must be enough of a showing that the jury could reasonably find for that party.”).

         “Under Florida law, the party seeking to enforce arbitration has the burden of proving

  ‘offer, acceptance, consideration and sufficient specification of essential terms . . . by a

  preponderance of the evidence.’” Hudson v. P.I.P., Inc., No. 18-61877-CIV, 2020 WL 5647009,

  at *6 (S.D. Fla. Mar. 13, 2020) (quoting Schoendorf v. Toyota of Orlando, No. 6:08-cv-767-Orl-

  19DAB, 2009 WL 1075991, at *6 (M.D. Fla. Apr. 21, 2009)), report and recommendation




                                                  5
Case 1:20-cv-23020-BB Document 26 Entered on FLSD Docket 11/12/2020 Page 6 of 14

                                                                    Case No. 20-cv-23020-BLOOM/Louis


  adopted, No. 18-61877-CIV, 2020 WL 5647051 (S.D. Fla. Apr. 2, 2020). Moreover, a “meeting

  of the minds of the parties on all essential elements is a prerequisite to the existence of an

  enforceable contract.” De Beers Centenary AG v. Hasson, 751 F. Supp. 2d 1297, 1302 (S.D. Fla.

  2010) (quoting Bus. Specialists, Inc. v. Land & Sea Petroleum, Inc., 25 So. 3d 693, 695 (Fla. 4th

  DCA 2010)).1 “A valid contract—premised on the parties’ requisite willingness to contract—may

  be ‘manifested through written or spoken words or inferred in whole or in part from the parties’

  conduct.” Kolodziej v. Mason, 774 F.3d 736, 741 (11th Cir. 2014) (citing L&H Constr. Co. v.

  Circle Redmont, Inc., 55 So. 3d 630, 634 (Fla. 5th DCA 2011)).

          Defendant contends that there is a valid agreement to arbitrate because Plaintiff’s

  employment was expressly contingent on accepting the Solutions Agreement, and the claims raised

  in this action are within the scope of the Agreement. ECF No. [6-4]. Moreover, Defendant notes

  that Plaintiff signed an acknowledgement form that explicitly stated that she received, reviewed,

  and agreed to the Solutions Agreement. ECF No. [6-8]. In support of its assertion that Plaintiff

  entered into a valid agreement to arbitrate, Defendant submits the Declaration of Javad Din, ECF

  No. [6-1] (“Din Declaration”), along with numerous corresponding exhibits, ECF Nos. [6-2] – [6-

  8]. The Din Declaration explains that every applicant must create a profile on a platform called

  Kenexa BrassRing, which Plaintiff did in order to submit an application for employment with

  Defendant. ECF No. [6-1] ¶¶ 5-7. On May 24, 2019, Defendant sent Plaintiff an e-mail offer of


  1
    “[W]hile the FAA requires that the arbitration agreement be in writing, it does not require that it be signed
  by the parties.” Sundial Partners, Inc. v. Atl. Street Capital Mgmt. LLC, No. 8:15-cv-861-T-23JSS, 2016
  WL 943981, at *5 (M.D. Fla. Jan. 8, 2016) (citing 9 U.S.C. § 2; Caley v. Gulfstream Aerospace Corp., 428
  F.3d 1359, 1368 (11th Cir. 2005)). Furthermore, Florida law does not require an arbitration agreement to
  contain a signature and, “a contract may be binding on a party even in the absence of that party’s signature
  if the parties assented to the contract in another manner.” Lawhon v. Aaron’s, Inc., No. 8:19-cv-2333-T-
  36JSS, 2020 WL 2219665, at *8 (M.D. Fla. May 7, 2020) (citing Sundial Partners, Inc., 2016 WL 943981,
  at *5); see also Prime Ins. Syndicate, Inc. v. B.J. Handley Trucking, Inc., 363 F.3d 1089, 1092 (11th Cir.
  2004) (“The last act necessary to complete a contract is the offeree’s communication of acceptance to the
  offeror.”).


                                                        6
Case 1:20-cv-23020-BB Document 26 Entered on FLSD Docket 11/12/2020 Page 7 of 14

                                                               Case No. 20-cv-23020-BLOOM/Louis


  employment, ECF No. [6-3] (“E-mail Offer”), that attached an offer letter of employment, ECF

  No. [6-4] (“Offer Letter”), which explicitly stated that the offer of employment was contingent

  upon Plaintiff’s agreement to be bound by the Solutions Agreement. ECF No. [6-1] ¶¶ 8-9. The E-

  mail Offer contained a personalized link to the electronic offer acceptance form and a link to

  Defendant’s New Hire Website, and instructed Plaintiff to review the various policies available on

  the website, including the Solutions Agreement, and accept each of the policies electronically by

  entering her name and her unique personal identification number. Id. ¶¶ 10-15. Plaintiff

  electronically signed the offer acceptance form on May 24, 2019, which included an express

  acknowledgement that Plaintiff received, reviewed, and agreed to the Solutions Agreement. ECF

  No. [6-8]. Further, on May 25, 2019, Plaintiff responded to the E-mail Offer, stating in part that “I

  am writing to let you know that I have completed all the forms indicated in the email.” ECF No.

  [6-3]. On June 17, 2019, after executing all the required forms and policies that were conditions

  of her offer of employment, Plaintiff began her employment with Defendant. ECF No. [6-1] ¶ 19.

  Based on this documentation, Defendant argues that Plaintiff clearly entered into a valid arbitration

  agreement and accepted the terms of the Solutions Agreement as a condition of beginning her

  employment with Defendant.

         Plaintiff, however, argues that the Solutions Agreement is invalid because she did not sign

  or review the Solutions Agreement prior to commencing her employment with Defendant. Plaintiff

  cursorily notes that the Agreement is unconscionable, but she presents no argument or explanation

  as to how or why the Agreement is unconscionable. Plaintiff submits her own Declaration, ECF

  No. [20-1], in an attempt to rebut Defendant’s evidence of the existence of a valid agreement to

  arbitrate. In particular, she states that this litigation is the first time she has seen the Solutions

  Agreement, and that she did not unequivocally accept the terms of employment with Defendant




                                                    7
Case 1:20-cv-23020-BB Document 26 Entered on FLSD Docket 11/12/2020 Page 8 of 14

                                                                   Case No. 20-cv-23020-BLOOM/Louis


  because she did not have a meaningful opportunity to review the Agreement, which was stored in

  a separate online location. Id. ¶¶ 4-6. Moreover, Plaintiff’s Declaration states, “[w]ere I to have

  read the agreement by the Defendant placing the arbitration agreement in front of me, I would not

  have accepted employment with the Defendant.” Id. ¶ 6 (emphasis added).

          This record evidence supports a finding that the parties formed a valid arbitration

  agreement. Of note, Defendant’s evidence demonstrates that Plaintiff was repeatedly presented

  with the opportunity to review the Solutions Agreement, that she was explicitly informed that her

  employment was contingent upon her acceptance of the Agreement, and that she accepted the

  terms of her employment and commenced working for Defendant. See ECF No. [6-3] (instructions

  to review the policies on Defendant’s New Hire Website before accepting them and Plaintiff’s

  acknowledgement of her completion of the forms required in the E-mail Offer); ECF No. [6-4]

  (Offer Letter “is made expressly contingent upon your . . . agreement to be bound by Solutions”);

  ECF No. [6-8] (offer acceptance form acknowledging receipt of the Solutions Agreement and

  agreeing to abide by the Agreement, which contains Plaintiff’s electronic signature, her PIN, and

  the date of acceptance). This sufficiently establishes, by a preponderance of the evidence, that the

  parties agreed to arbitration.

          Furthermore, aside from the bare-bones denials in her Declaration, Plaintiff fails to address

  any of the documentation that Defendant submits to demonstrate her acceptance of the Solutions

  Agreement. Plaintiff does she contest that she acknowledged and accepted other required portions

  of her Offer Letter during her onboarding. Likewise, Plaintiff makes no mention of her additional

  acknowledgement in her response to the E-mail Offer that she “completed all the forms indicated

  in the [E-mail Offer],” ECF No. [6-3] at 2,2 which included the Solutions Agreement


  2
   Notably, Plaintiff’s Declaration seems to assert that the 48-hour time limit to accept Defendant’s offer of
  employment precluded her from reviewing the Solutions Agreement. See ECF No. [20-1] ¶ 6 (“Defendant


                                                       8
Case 1:20-cv-23020-BB Document 26 Entered on FLSD Docket 11/12/2020 Page 9 of 14

                                                                 Case No. 20-cv-23020-BLOOM/Louis


  acknowledgement form, ECF Nos. [6-4] & [6-3] at 2-3. Further, Plaintiff’s Response does not

  deny that she received the Offer Letter, nor does she address the explicit language of the Offer

  Letter that makes the offer of employment contingent upon the acceptance of the Solutions

  Agreement. Plaintiff further disregards Defendant’s position that the Solutions Agreement became

  valid and binding when Plaintiff began her employment, which was premised on her assent to the

  Agreement. Plaintiff’s conclusory denial that she ever saw or read the Solutions Agreement fails

  to create any genuine dispute of fact on the issue of her assent to the Agreement. See, e.g., Valencia,

  2017 WL 7733158, at *3 (“Without any evidentiary support, Plaintiff’s conclusory statement that

  he did not sign the arbitration agreement provided by Defendants, is insufficient to defeat a finding

  that an arbitration agreement was formed.”).

          Indeed, Plaintiff’s Declaration appears to admit that she simply failed to read the Solutions

  Agreement, not that she did not electronically sign or accept the forms, including the Solutions

  Agreement acknowledgement form, necessary to begin her employment with Defendant. See ECF

  No. [20-1] ¶ 6. Yet, it is well established that a party cannot succeed in invalidating an agreement

  based solely on the claim that she did not read the agreement because, under Florida law, “a person

  is deemed to have read a contract that they have signed.” Sultanem v. Bright House Networks,

  LLC, No. 8:12-cv-1739-T-24TBM, 2012 WL 4711963, at *2 (M.D. Fla. Oct. 3, 2012). “Unless

  one can show facts and circumstances to demonstrate that he was prevented from reading the

  contract, or that he was induced by statements of the other party to refrain from reading the




  was pressuring me to execute [the Agreement] within 48 hours while I was busy transitioning out of my
  prior employment.”). However, the E-mail Offer was sent on May 24, 2019, at 2:29 p.m., and it indicated
  that, upon her acceptance of the offer within 48 hours, Plaintiff would begin her employment with
  Defendant on June 17, 2019. ECF No. [6-3] at 2. Moreover, Plaintiff’s response to the E-mail Offer, which
  indicated her completion of the required forms, was sent on May 25, 2019, at 7:35 p.m. Id. This timeline
  rebuts any contention that Plaintiff was unable to read the Solutions Agreement due to Defendant’s time
  constraints.


                                                     9
Case 1:20-cv-23020-BB Document 26 Entered on FLSD Docket 11/12/2020 Page 10 of 14

                                                            Case No. 20-cv-23020-BLOOM/Louis


  contract, it is binding.” Kendall Imports, LLC v. Diaz, 215 So. 3d 95, 100 (Fla. 3d DCA 2017)

  (citing Spring Lake NC, LLC. v. Holloway, 110 So. 3d 916, 917 (Fla. 2d DCA 2013)). Plaintiff

  presents no facts or circumstances to indicate that she was prevented from reading the Solutions

  Agreement, and does not dispute the fact that the Agreement was readily available to her during

  her onboarding process. See Valencia, 2017 WL 7733158, at *3 (concluding that the arbitration

  agreement was valid because “nothing in the record [] suggest[ed] that Plaintiff was coerced or

  that he was not given an opportunity to understand the contents of what he was signing”).

         Likewise, as explained above, Plaintiff’s signed offer acceptance form specifically

  acknowledged that she received and reviewed the Solutions Agreement and agreed to be bound by

  its terms. See ECF No. [6-8]; see also Herrera Cedano v. Morgan Stanley Smith Barney, LLC, 154

  F. Supp. 3d 1318, 1325-26 (S.D. Fla. 2016) (“Plaintiff’s argument that he did not receive the

  [Arbitration] Agreement, on its own, is not relevant to this Court’s consideration in determining

  whether the Agreement is enforceable under the FAA.”). To the extent that Plaintiff attempts to

  argue unconscionability through the one sentence she includes on the issue in her Response, the

  Court finds that this attempt to invalidate the Agreement falls woefully short of what is required

  to successfully oppose arbitration. See Green Tree Fin. Corp.-Ala., 531 U.S. at 92 (“When faced

  with a facially valid arbitration agreement, the burden is on the party opposing arbitration to

  demonstrate that the agreement is invalid[.]”).

         Further, by beginning her employment with Defendant after receiving the various notices

  regarding the Solutions Agreement, Plaintiff indicated her assent to the binding arbitration

  agreement upon which her employment offer was expressly contingent. Grant v. Morgan Stanley

  Smith Barney LLC, No. 16-81924-CIV, 2017 WL 1044484, at *3 (S.D. Fla. Mar. 20, 2017)

  (acceptance of an arbitration agreement may be done by performance, which includes continued




                                                    10
Case 1:20-cv-23020-BB Document 26 Entered on FLSD Docket 11/12/2020 Page 11 of 14

                                                                 Case No. 20-cv-23020-BLOOM/Louis


  employment); see also Prime Ins. Syndicate, 363 F.3d at 1092. The Solutions Agreement became

  binding once Plaintiff commenced her employment because “Florida law permits the offeror to

  specify the terms and manner of acceptance,” Grant, 2017 WL 1044484, at *3, and Defendant

  made acceptance of the employment offer expressly contingent on Plaintiff’s agreement to be

  bound by the Solutions Agreement, ECF No. [6-4]. Thus, in light of the discussion above, the

  Court concludes that the parties have a valid arbitration agreement here.

      B. Arbitrability

          Having determined that a valid agreement to arbitrate exists, the Court turns to the

  application of the delegation provision and the question of whether arbitrable issues exist. See

  Seminole Cty. Tax Collector, 2019 WL 1901019, at *9. Hilton v. Fluent, LLC, 297 F. Supp. 3d

  1337, 1341 (S.D. Fla. 2018). In this case, the Solutions Agreement states that “[t]he Arbitrator,

  and not any court or agency, shall have exclusive authority to resolve any dispute relating to the

  applicability, interpretation, formation or enforceability of this Agreement including, but not

  limited to, any claim that the entirety or any part of this Agreement is voidable or void.” ECF No.

  [6-7] at 23.

          The United States Supreme Court has explained that,

          [j]ust as the arbitrability of the merits of a dispute depends upon whether the parties
          agreed to arbitrate that dispute, see, e.g., Mastrobuono v. Shearson Lehman Hutton,
          Inc., 514 U.S. 52, 57 (1995); Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth,
          Inc., 473 U.S. 614, 626 (1985), so the question “who has the primary power to
          decide arbitrability” turns upon what the parties agreed about that matter. Did the
          parties agree to submit the arbitrability question itself to arbitration? If so, then the
          court’s standard for reviewing the arbitrator’s decision about that matter should not
          differ from the standard courts apply when they review any other matter that parties
          have agreed to arbitrate. See AT&T Technologies, Inc. v. Communications Workers,
          475 U.S. 643, 649 (1986) (parties may agree to arbitrate arbitrability); Steelworkers
          v. Warrior & Gulf Nav. Co., 363 U.S. 574, 583 n.7 (1960) (same).

  First Options of Chi., Inc., 514 U.S. at 943.




                                                     11
Case 1:20-cv-23020-BB Document 26 Entered on FLSD Docket 11/12/2020 Page 12 of 14

                                                                 Case No. 20-cv-23020-BLOOM/Louis


          “When the parties’ contract delegates the arbitrability question to an arbitrator, the courts

  must respect the parties’ decision as embodied in the contract.” Henry Schein, Inc. v. Archer &

  White Sales, Inc., 139 S. Ct. 524, 528 (2019). “The question of whether the parties have agreed to

  allow arbitrators to decide the issue of arbitrability is essentially a question of contract law in which

  federal courts apply ordinary state-law contract principles,” in order to give effect to the parties’

  intent. Brandon, Jones, Sandall, Zeide, Kohn, Chalal & Musso, P.A. v. MedPartners, Inc., 203

  F.R.D. 677, 683 (S.D. Fla. 2001) (citing Scott v. Prudential Secs., Inc., 141 F.3d 1007, 1011 (11th

  Cir. 1998)).

          Nevertheless, “[c]ourts should not assume that the parties agreed to arbitrate arbitrability

  unless there is ‘clear and unmistakable’ evidence that they did so.” First Options of Chi., Inc., 514

  U.S. at 944 (alterations omitted) (quoting AT&T Techs., Inc., 475 U.S. at 649); see also JPay, Inc.

  v. Kobel, 904 F.3d 923, 939 (11th Cir. 2018), cert. denied, 139 S. Ct. 1545 (2019). Rather, such a

  gateway question “is simply an additional, antecedent agreement the party seeking arbitration asks

  the federal court to enforce, and the FAA operates on this additional arbitration agreement just as

  it does on any other.” Rent-A-Ctr., W., Inc., 561 U.S. at 69. “When parties clearly and unmistakably

  defer the issue of arbitrability to the arbitrator, however, the court should compel arbitration

  without assessing the arbitration agreement’s validity or scope.” Steffanie A. v. Gold Club Tampa,

  Inc., No. 8:19-cv-3097-T-33TGW, 2020 WL 588284, at *2 (M.D. Fla. Feb. 6, 2020) (citing

  Terminix Int’l Co. v. Palmer Ranch Ltd. P’ship, 432 F.3d 1327, 1332-33 (11th Cir. 2005)).

          Here, the language of the Solutions Agreement dictates that any disputes Plaintiff has as to

  the purported unenforceability or unconscionability of the Agreement should be presented to the

  arbitrator. The Solutions Agreement grants the arbitrator the exclusive power to resolve “any

  dispute relating to the applicability, interpretation, formation or enforceability of this Agreement




                                                     12
Case 1:20-cv-23020-BB Document 26 Entered on FLSD Docket 11/12/2020 Page 13 of 14

                                                                        Case No. 20-cv-23020-BLOOM/Louis


  including, but not limited to, any claim that the entirety or any part of this Agreement is voidable

  or void.” ECF No. [6-7] at 23. This contractual language clearly evinces the parties’ intent to have

  the arbitrator decide issues concerning the existence, scope, arbitrability, or validity of the

  Solutions Agreement.3 Thus, any remaining disputes regarding the Solutions Agreement must be

  submitted to the arbitrator.

        C. Stay or Dismissal

            Finally, Defendant asks the Court to dismiss or stay these proceedings, and Plaintiff asks

  the Court to stay the proceedings pending arbitration. The dispute is arbitrable pursuant to § 3 of

  the FAA. See 9 U.S.C. § 3. A stay is appropriate here because the Eleventh Circuit has explained

  that, “when a dispute is arbitrable, entry of a § 3 stay is mandatory.” Advanced Bodycare Sols.,

  LLC v. Thione Int’l, Inc., 524 F.3d 1235, 1238 (11th Cir. 2008) (citation omitted). Based on the

  discussion above, the Court concludes that Plaintiff’s claims are covered by the Solutions

  Agreement, and Plaintiff’s concerns regarding the validity of the agreement are to be determined

  by the arbitrator. ECF No. [6-7] at 6, 23. Thus, Defendant’s Motion is granted, and this case shall

  be stayed pending the completion of arbitration.

       IV. CONCLUSION

            Accordingly, it is ORDERED AND ADJUDGED as follows:




  3
      Indeed, the Eleventh Circuit has found:

            that comparable language expressed a clear and unmistakable intent to delegate questions
            of arbitrability in general. E.g., Jones v. Waffle House, Inc., 866 F.3d 1257, 1267 (11th Cir.
            2017) (interpreting a contract stating that “the Arbitrator . . . shall have authority to resolve
            any dispute relating to the interpretation, applicability, enforceability or formation of this
            Agreement”); Martinez v. Carnival Corp., 744 F.3d 1240, 1245-46 (11th Cir. 2014)
            (interpreting a delegation of “any and all disputes arising out of or in connection with this
            Agreement, including any question regarding its existence, validity, or termination”).

  JPay, Inc., 904 F.3d at 939.


                                                           13
Case 1:20-cv-23020-BB Document 26 Entered on FLSD Docket 11/12/2020 Page 14 of 14

                                                             Case No. 20-cv-23020-BLOOM/Louis


               1. Defendant’s Motion, ECF No. [6], is GRANTED.

               2. The Clerk of Court is directed to STAY this case pending arbitration. This case

                  shall remain CLOSED for administrative purposes only, and without prejudice to

                  the parties to move to reopen once the arbitration has been completed.

               3. To the extent not otherwise disposed of, all scheduled hearings in this case are

                  CANCELED, any pending motions are DENIED AS MOOT, and all pending

                  deadlines are TERMINATED.

         DONE AND ORDERED in Chambers at Miami, Florida, on November 10, 2020.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                                  14
